Citation Nr: 0533184	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for psychoneurosis/anxiety state.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether there was clear and unmistakable error (CUE) in 
an October 16, 1945 rating decision that denied service 
connection for a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1943 
to September 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision that 
continued a disability evaluation of 10 percent for 
psychoneurosis/anxiety state, denied service connection for 
bilateral hearing loss, denied service connection for 
tinnitus, and found no CUE in the October 1945 rating 
decision that denied service connection for a pilonidal cyst.

The appellant filed a Notice of Disagreement (NOD) in July 
2002, and the RO issued a Statement of the Case (SOC) in 
August 2003.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in September 2003.

In January 2003, the appellant testified during a hearing 
before the RO's Decision Review Officer (DRO); a transcript 
of that hearing is of record.

In November 2005, a Deputy Vice Chairman of the Board 
advanced this appeal on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

The Board's decision on the claim for a higher rating for 
psychiatric disability, the claim for service connection for 
tinnitus, and the claim of CUE in an October 1945 rating 
decision that denied service connection for a pilonidal cyst 
is set forth below.  The matter service connection for 
hearing loss is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will advise 
the appellant when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions have been 
accomplished that are necessary to fairly adjudicate each of 
the claims decided herein.

 2.  The appellant's psychoneurosis/anxiety state is not 
shown to result in occupational or social impairment.  

3.  The veteran has not asserted, and competent evidence does 
not demonstrate, the presence of any current tinnitus.

4.  The appellant has not established, without debate, that 
the correct facts, as then known, were not before the RO in 
October 1945, or that the RO incorrectly applied the 
applicable statutory and regulatory provisions existing at 
that time, and that, but for any such alleged error, the 
outcome would have been different.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
psychoneurosis/anxiety state are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9400 (2005).
 
2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3. 303 (2005).

3.  The October 16, 1945 RO decision that denied service 
connection for pilonidal cyst did not contain CUE.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)). As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions. A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision. Livesay, 15 Vet. App. at 178-179.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and the 
reasons for the denial of his claim of CUE, all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met with respect to 
that claim.

As regards the claim for a higher rating for psychiatric 
disability and the claim for service connection for tinnitus, 
the Board finds that, considering the record in light of the 
above criteria, the Board finds that all notification and 
development action needed to render a fair decision on the 
each claim herein decided has been accomplished.

The March 2002 RO notice letter, the June 2002 rating 
decision, and the August 2003 SOC notified the appellant of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal up to that 
point, and the bases for the denial of the claims.  After 
each, the appellant was given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to present r.  

The RO's notice letter of March 2002 informed the appellant 
of the obligations imposed on VA by the VCAA, the evidence 
required to establish entitlement, the additional evidence 
still needed from the appellant, and of the appellant's 
entitlement to obtain records on his own behalf or to grant 
VA authorization to pursue those records for him.  The Board 
finds that this letter met the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The subsequent 
rating decision in June 2002 and SOC in August 2003 informed 
the appellant of the legal criteria that had been applied in 
adjudication of his claims and also updated the appellant in 
regard to the evidence currently of record.   

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were provided both before and after the rating 
decision on appeal.  However, the Board finds that the lack 
of full, pre-adjudication notice in connection with the 
matters herein decided has not, in any way, prejudiced the 
appellant.  In this regard, the Board points out that the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that with respect to the matters 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
herein decided were fully developed and re-adjudicated after 
notice was provided.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the matters 
herein decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
treatment records from the West Haven/Danbury VA Medical 
Centers (VAMC); the appellant has identified no other medical 
providers who may have relevant records for development.  The 
claims file includes the report of a VA psychiatric 
examination afforded in conjunction with his claim for 
increase for his psychiatric disability, and VA audiological 
evaluation conducted in conjunction with his claim for 
service connection for tinnitus.  The transcript of the 
veteran's hearing on appeal, during which he was afforded the 
opportunity present evidence and argument in his own behalf, 
also is of record.  Significantly, neither the appellant nor 
his service representative has identified, and the record 
does otherwise indicate, any further development action 
required in conjunction with the claims decided herein. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VACC notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.


II.  Factual Background

The appellant's service medical record includes the report of 
his induction physical examination in January 1943, which 
noted no pilonidal cysts.  The examiner recorded the 
appellant's hearing as normal (20/20 bilaterally) and noted 
that the appellant had a bilateral mastoidectomy in 1927.  A 
treatment note of April 1944 noted chronic bilateral otitis 
media.  The appellant was hospitalized in December 1944 for 
treatment of a pilonidal cyst, reportedly first noticed one 
year previously (i.e., approximately December 1943) but only 
becoming problematic the previous week.  A hospital discharge 
note of December 1944 stated that the appellant was to be 
placed on permanent assignment restrictions (no overseas duty 
and no driving of vehicles) due to pilonidal cysts and 
psychoneurosis.  In July 1945 the appellant was hospitalized 
for draining pilonidal cyst, and he was also diagnosed with 
anxiety state, moderately severe, precipitated by the stress 
of the cyst.  A medical board in August 1945 diagnosed the 
appellant with anxiety state with severe hypochondriasis, 
with no external precipitating factors, marked 
predisposition, and marked incapacity, considered "in line 
of duty."  The same medical board diagnosed pilonidal sinus, 
not in line of duty because it existed prior to service 
(EPTS).  The appellant consequently received a disability 
discharge for anxiety state (in line of duty) and for 
pilonidal cyst (existed prior to service and not aggravated 
by service).  There is no report of separation examination of 
record.

In a rating decision of October 16, 1945, the RO granted 
service connection and assigned a 10 percent rating for 
psychoneurosis/anxiety state.  The same rating decision 
denied service connection for pilonidal cyst.  The appellant 
was notified of the rating decision by letter in October 
1945, but he did not initiate an appeal.

The appellant had a VA neuropsychiatric examination in April 
1947, consequent to which the RO issued a rating decision, in 
May 1947, that continued the 10 percent rating for 
psychoneurosis, anxiety.  The appellant was notified of the 
rating decision but did not appeal.

The appellant had a VA psychiatric examination in April 1952, 
consequent to which the RO issued a rating decision in May 
1952 that continued the 10 percent rating for neurosis.  The 
appellant was notified of the rating decision but did not 
appeal.

A VA audiology clinic note, dated in May 2000, includes an 
assessment of current right ear mild/moderate-to-profound 
sensorineural hearing loss (SNHL) in the right ear and 
moderate-to-profound mixed hearing loss in the left ear.  The 
report is silent in regard to current tinnitus.
 
The appellant had a VA audiology clinic evaluation in January 
2001, during which he denied experiencing current tinnitus.  
The examiner diagnosed moderate-to-profound mixed hearing 
loss in the right ear and severe-to-profound mixed hearing 
loss left ear.  It was noted that the right ear had been 
stable since the May 2000 examination, but that the left ear 
had decreased in acuity.

An April 2001 VA Ear/Nose/Throat (ENT) clinical examination 
noted that the appellant had an asymmetric hearing loss, 
right greater than left.  There is no mention of tinnitus.  
Examination showed a small perforation in the tympanic 
membrane of the right ear.

In August 2001 the appellant filed a request for increased 
rating for nervous condition.  The same document requested 
service connection for residuals of two eardrums reportedly 
punctured by acoustic trauma (explosion).  The appellant's 
service representative forwarded the claim to VA as a request 
for service connection for hearing loss and tinnitus, claimed 
as consequent to acoustic trauma.

In October 2001, the appellant's service representative filed 
a request for revision of the October 16, 1945 rating 
decision that denied service connection for pilonidal cyst.  
The representative asserted that the October 945 rating 
decision was clearly and unmistakably erroneous in 
characterizing pilonidal cyst as a congenital or 
developmental abnormality.

The appellant had a VA audiological examination in February 
2002.  The examiner reviewed the appellant's claims file in 
conjunction with the examination.   The appellant complained 
of hearing loss, left greater than right, and also of 
frequent drainage, left worse than right.  The appellant 
reported in-service noise exposure related to shell 
explosions.   The appellant denied current tinnitus.  
Audiometer examination revealed mild-to-profound mixed 
hearing loss in the right ear and severe-to-profound hearing 
loss in the left ear.  

The appellant had a VA psychiatric examination in March 2002.  
The examiner reviewed the appellant's claims file in 
conjunction with the examination.  The appellant denied 
feelings of restlessness during the day, daily fatigue, poor 
concentration, irritability, muscle tension, or sleep 
disruption.  The appellant reported a tremor in his hand, 
which the examiner noted is a physical condition (essential 
tremor) rather than a manifestation of anxiety.  The 
appellant reported that he retired from full-time work as an 
accountant in 1970 but that, as treasurer for a Veterans 
Service Organization (VSO), he balanced the VSO's books 
monthly; accordingly to the appellant, the only time he 
currently became anxious or nervous was when he was unable to 
balance the VSO's books.  The appellant also reported some 
difficulty misplacing objects.  Mental status examination 
revealed some possible loss of concentration but was 
otherwise unremarkable.  The examiner stated that there was 
no evidence in the examination or in the appellant's medical 
records to show that his anxiety disorder had become worse 
since the last examination in 1952.  The appellant was not 
currently taking psychotropic medication for anxiety.  The 
examiner diagnosed mild nervous condition, by history, and 
assigned a Global Assessment of Function (GAF) of 55.

A May 2002 VA Ear, Nose and Throat clinic note shows that the 
appellant was being treated for chronic bilateral otitis ear 
infection associated with his hearing aids.  He denied 
current tinnitus.

During his January 2003 RO hearing, the appellant testified 
that, in May 1944 he was exposed to acoustic trauma when an 
artillery shell landed close by during maneuvers (Transcript 
(Tr.), page 4).  The shell landed within 25 feet of him, 
close enough to make a very loud noise and for shrapnel to 
cut off a piece of the appellant's shoe (Tr., page 26-27).  
He reported that he was not badly injured physically, but his 
ears rang for quite awhile afterward, and he developed a 
nervous condition and lost his hearing (Tr., page 3-5).  The 
appellant asserted his belief that his last VA psychiatric 
examination was not adequate, because the VA psychiatrist 
failed to attribute the appellant's shaky hands to his 
nervous condition (Tr., page 6).  In regard to the pilonidal 
cyst, the appellant contended that he did not know whether or 
not he had the cyst prior to service, but expressed his 
feeling that the cyst was aggravated by riding in military 
vehicles; he did not have an operation during service, but 
had three operations on the cyst after discharge (Tr., page 
6-7).  

The appellant also testified that he had various odd jobs 
from 1945 to 1948, after which he worked as an accountant for 
Union Carbide until he retired in 1979; from 1979 to 1989 he 
worked part-time as a bookkeeper (Tr., page 10-13).  The 
appellant's work prior to Union Carbide included some time in 
a machine shop, but the appellant denied undue noise exposure 
at that job (Tr., page 12).  To the best of the appellant's 
recollection, he first sought treatment for hearing loss in 
1955 (Tr., page 12).  He reported that he currently wears 
bilateral hearing aids, and has done so for the past 25 years 
(page 13-14).  

The appellant testified that his nervous condition does not 
preclude his current part-time job as a volunteer driver 
(Tr., page 16).  The appellant believes that his nervous 
condition has worsened over the years since 1945, so he 
should receive a higher disability; specifically, the 
appellant cites bilateral shaking of the hands, right worse 
than left (Tr., page 18-19).  The appellant stated that he 
has had the tremor since World War II and that the tremor has 
become worse (Tr., page 22).  The appellant described his 
current mood as "a little nervous" but he denied 
nervousness at home; he also denied difficulty sleeping (Tr., 
page 23-24).  The appellant stated that he drives for DAV, 
does the family grocery shopping, helps count the money at 
his church, and serves as the treasurer and chief financial 
officer of his local DAV, which is a full-time job (Tr., page 
24-25).  The appellant has occasional arguments with his 
adult daughter, but gets along very well with the veterans 
whom he shuttles between the DAV and the hospital (Tr., page 
27-29).       

A March 2003 VA ENT clinic note shows that the appellant 
reported intermittent draining of the ears, aggravated by 
wearing hearing aids; he denied current tinnitus.  He also 
denied current tinnitus in follow-up ENT clinic visits in 
April 2003 and July 2003.   

III.  Analysis

A.  Evaluation of Nervous Condition

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Since November 7, 1996, psychiatric disorders other than 
eating disorders are rated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. §§ 4.125-130, Diagnostic 
Codes  9201-9440.  The appellant's claim for increased rating 
was received after that date, so the General Rating Formula 
applies.

Pursuant to the General Rating Formula, a rating of 10 
percent (the appellant's current rating) requires 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress; 
or, symptoms controlled by continuous medication.

A rating of 30 percent requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the record 
presents no basis whatsoever for assignment of even the next 
higher, 30 percent, rating for the veteran's service-
connected anxiety neurosis.  In this regard, the Board notes 
that the record does not reflect any of the symptoms required 
for any higher rating.  On 2002 VA psychiatric examination-
the only medical evidence pertinent to the claim for 
increase-the appellant denied feelings of restlessness 
during the day, daily fatigue, poor concentration, 
irritability, muscle tension, or sleep disruption.  
Significantly, that examiner offered an assessment that the 
appellant's condition was essentially unchanged since 1952.  
Even subjectively, the appellant has not reported any of the 
symptoms associated with at least the next higher, 30 percent 
rating.  Indeed, the veteran's own hearing testimony reflects 
that he is able to function socially and professionally 
without impairment resulting from his service-connected 
psychiatric disorder.  In short, no occupational or social 
impairment due to service-connected psychiatric disability is 
currently shown.

In support of his claim for higher rating, the appellant has 
asserted that he has shaking hands, which he attributes to 
his nervous disorder.  The Board notes, however, that it is 
the province of trained health care professionals to enter 
conclusions that require medical expertise.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  Here, no physician has 
attributed his shaking hands to his psychiatric disability; 
on the contrary, the VA clinical records include notations 
that his shaking hands are attributable to disability 
diagnosed as essential tremor, rather than to nervous 
disorder.  The Board also points out that, as a layperson 
without the appropriate medical training and expertise, the 
appellant is not competent to persuasively assert the 
existence of a relationship between his tremors and his 
psychiatric disability on the basis of his assertions, alone.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In any event, the Board notes that, 
even if the veteran's shaking hands were attributable to his 
psychiatric disability, this symptom would not provide a 
basis for award of any higher rating under the criteria of 
the General Rating Formula.    

The Board also points out the assigned GAF of 55 does not, in 
and of itself, provide a basis for assignment of a higher 
rating for the appellant's psychiatric disability.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not 
dispositive; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).  

In this case, the March 2002 VA psychiatric examiner assigned 
a GAF of 55.  According to the DSM-IV, a GAF score between 51 
and 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  As noted above, however, the record does not 
reflect any psychiatric symptoms demonstrating occupational 
and social impairment, much less symptoms consistent with the 
schedular criteria for at least the next higher, 30 percent 
rating, or those contemplated in the assignment of a GAF of 
55.  Here, as indicated above, the actual symptoms shown, 
rather than any assessment as to the severity of the 
condition (to include the GAF assigned), is more probative in 
evaluating a disability.  

As the criteria for the next higher, 30 percent, rating for 
service-connected psychiatric disability are not met, it 
logically follows that criteria for an even higher rating 
(50, 70, or 100 percent) likewise are not met.

For all the foregoing reasons, the Board concludes that the 
claim for a higher rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as competent 
evidence simply does not support the veteran's claim for 
increase, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Service Connection for Tinnitus

Service connection may be established for disability 
resulting from personal injury or disease contracted in the 
line of duty, or from aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by military 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the appellant has never 
personally asserted that service connection for tinnitus is 
warranted.  In August 2001, he filed a claim for residuals of 
two punctured eardrums, which his service representative 
forwarded to VA with a cover letter that characterized the 
issues as service connection for hearing loss and tinnitus.  
However, on VA audiological evaluation or medical 
examination, the appellant has either specifically denied 
experiencing tinnitus (January 2001, February 2002, May 2002, 
March 2003, April 2003, and July 2003) or has not mentioned 
any tinnitus (May 2000 and April 2001).  Significantly, there 
is not a single instance in which the appellant has reported 
tinnitus to an audiological examiner or ENT clinician.  
During his DRO hearing , the appellant stated that he had 
ringing in his ears for some time after the acoustic trauma 
in service, but he did not allude to any current tinnitus.  

As the veteran has not asserted, and competent evidence does 
not demonstrate, the presence of any current tinnitus, there 
is no basis for a grant of service connection for that 
disability.  .

As indicated above, Congress has specifically limited 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, when the evidence establishes that the claimed 
disability does not exist, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223,225 (1992).  Since, in this case, there is no competent 
evidence or allegation that the appellant currently has 
tinnitus, the claim for service connection cannot be granted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the appellant 
does not currently have the claimed disability, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 49.

C.  Clear and Unmistakable Error

The RO's rating decision of October 16, 1945 denied service 
connection for pilonidal cyst, based on a finding that the 
condition was a constitutional or developmental abnormality, 
and not a disability for which service connection could be 
granted.  The appellant was notified of the October 1945 
rating decision by letter later that month, but he did not 
initiate an appeal within one year of that notice.  Hence, 
the denial is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The appellant contends that the October 1945 rating decision 
contains CUE because there are no acceptable medical 
principles that establish pilonidal cyst as a congenital or 
developmental abnormality, nor any plausible basis of record 
to make such a determination in this particular case (see the 
October 2001 letter from the appellant's service 
representative).  The appellant also points out that 
"regulations" have changed over the intervening years, and 
that VA now routinely grants service connection for pilonidal 
cysts (see the November 2005 Appellant's Brief). 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

At the time of the October 16, 1945 adjudication, October 
1945, service connection could be granted for disabilities 
shown to have been directly incurred in or aggravated by 
active military or naval service within the dates prescribed 
under each Act, provided (as set forth in Public Law No. 334, 
74th Congress), such aggravation is not the result of the 
misconduct of the veteran.  See 38 C.F.R. § 2.1077(a) (1945).  
A veteran was assumed to be sound at the time of enlistment, 
rebuttable on the basis of evidence or medical judgment 
sufficient to warrant a finding that the injury or disease 
existed prior to acceptance and enrollment.  38 C.F.R. 
§ 2.1078 (1945).   Service connection could be granted for 
chronic constitutional diseases becoming manifest to a degree 
of 10 percent or more within one year of separation from 
active service, upon the basis of medical or competent lay 
evidence.  38 C.F.R. § 2.1087 (1945).

The evidence then before the rating board consisted of the 
appellant's service medical records.  These records show that 
a pilonidal cyst was not noted at service entry, but that the 
appellant underwent extensive medical treatment for such 
condition during service.  His disability discharge cites 
pilonidal cyst, existing prior to service without aggravation 
in service, as one of the reasons for his discharge from 
service; the other reason for discharge was anxiety state 
with hypochondriasis.  In denying the claim for service 
connection for pilonidal cyst, the RO noted that the 
veteran's pilonidal cyst was considered a constitutional or 
development abnormality. 

In support of the claim for CUE, the appellant's 
representative contends that there is no plausible basis in 
the record for the RO's determination of constitutional or 
developmental abnormality.  However, this assertion, alone, 
does not establish CUE in that decision.  Here, the service 
medical records included an opinion that the pilonidal cyst 
existed prior to service.  Arguably, then, this record 
provided a plausible basis for the RO's conclusion that the 
cyst was constitutional or developmental, rather than 
incurred in service.  Careful review of the file does not 
reveal any competent medical evidence of record at the time 
of the October 1945 RO decision that actually contradicts the 
RO's conclusion.  

Further, as noted above, to constitute CUE, an error must the 
error must be of the sort, which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made.  Damrel, 6 Vet. App. at 245 (1994).  Significantly, 
however, in this case, the appellant's representative has not 
alleged, and the record does not even suggest, how, but for 
the RO's finding that the disability was a constitutional or 
developmental abnormality, the outcome of the decision would 
have been different.  On the contrary, the record reveals 
that, even without the RO's finding, the notation of "EPTS - 
not aggravated by service", without any contrary medical 
evidence either as to pre-existence or in-service 
aggravation, would have supported a denial of the claim.  
Since the claim would likely have been denied even without 
the finding of constitutional/development abnormality, that 
finding, even if erroneous, cannot be deemed as constituting 
CUE.  Under these circumstances, then, discussion of the 
representative's related assertion that there are no 
acceptable medical principles that establish a pilonidal cyst 
as congenital or developmental is unnecessary.  

Finally, as regards, the representative's assertion that VA 
currently grants service connection for pilonidal cysts on a 
routine basis, the Board points out the a claim for CUE must 
be based on the record and the law that existed at the time 
of the prior adjudication; accordingly, any assertion 
predicted on either VA's current legal authority or is 
irrelevant to a showing of CUE in the October 16, 1945 
decision.  See Damrel, 6 Vet. App. at 245 (1994).

Under these circumstances, the Board finds that appellant has 
simply not established, without debate, that the correct 
facts, as they were then know, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions applicable at that time, 
and that, but for the alleged error, the outcome of the 
decision would have been different.  Accordingly the Board 
concludes that the October 1945 rating decision that denied 
service connection for pilonidal cyst was not clearly and 
unmistakably erroneous.  

The benefit-of-the-doubt doctrine is not applicable to claims 
for CUE.  Cf. 38 C.F.R. § 20.1411 (a) and (b).


ORDER

An evaluation in excess of 10 percent for 
psychoneurosis/anxiety state is denied.

Service connection for tinnitus is denied.

As the October 16, 1945 rating decision that denied service 
connection for pilonidal cyst did not contain CUE, the appeal 
as this claim is denied.  


REMAND

The RO denied service connection for hearing loss because 
there is no evidence that the hearing loss had its onset in 
service.  However, the Board notes that the absence of 
evidence of a hearing disability during service is not always 
fatal to a service connection claim.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting regulatory requirements 
for establishing hearing loss to an extent recognized as a 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service service findings to the 
injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

On VA audiological evaluation in February 2002, the examiner 
diagnosed mild-to-profound mixed hearing loss in the right 
ear and severe-to-profound mixed hearing loss in the left 
ear.  The examiner also recorded history of reported noise 
exposure in the military caused by bursting shells.  However, 
there is no medical opinion on the matter of the 
relationship, if any, between, any such in-service noise 
exposure and current hearing loss disability in either or 
both ears.  Such an opinion would be helpful in resolving the 
claim remaining on appeal.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
examination, by a physician, at an appropriate VA medical 
facility.  The appellant is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2005).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and the 
death of an immediate family member.  If appellant fails to 
report to the scheduled examination, RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent medical 
facility.

In view of the foregoing, the matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
all additional information and evidence 
in his possession on the issue of his 
hearing loss.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
appellant's response has expired, the 
RO should arrange for the appellant to 
undergo VA audiometric testing of both 
ears.

Then, the veteran should undergo VA 
examination, by an ear, nose and throat 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
and audiometric testing results, must 
be made available to the examiner, and 
the report of examination should 
include discussion of the appellant's 
documented medical history and 
assertions.  All clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

Then, with respect to each diagnosed 
hearing loss disability, the physician 
should offer an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such disability 
is the result of injury or disease 
incurred or aggravated in service, to 
specifically include alleged in-service 
noise exposure.  If the veteran's 
hearing loss is more likely 
attributable to some other cause, such 
as the aging process, the physician 
should clearly so state.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for service connection for hearing loss 
in light of all pertinent evidence and 
legal authority.

7.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the appellant and his representative a 
supplemental SOC that includes citation 
to and discussion of any additional 
legal authority considered, as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


